DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 08/09/2022. Claims 1-28 are pending in the application and have been examined.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on 08/09/2022 has been correspondingly accepted and considered in this Office Action. Claims 1-28 have been examined. Applicant’s amendments to claims 1-25 and new claims [26-28] have been noted.

Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered as follows:
Applicant’s arguments with respect to claim 1 on pg. 11 and claims 12 and 23 on pg. 12 states that
“Claim 1 recites processor circuitry to provide feedback to a speaker the feedback including an avatar of the speaker. None of Gupta, Kurth, or Lane teaches or suggests
feedback including an avatar of the speaker.”
	
Applicant’s arguments above with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to the art rejection(s) of the remainder of dependent claims are rejected under 35 U.S.C 103, Examiner respectfully notes as follows. For completeness, should the mentioned claims be likewise traversed for similar reasons to independent claims 1, 12 and 23 correspondingly, Examiner respectfully directs Applicant to the same previous supra reasons provided in the response directed towards claims 1, 12 and 23 correspondingly discussed above. For at least the same supra provided reasons, Examiner likewise respectfully disagrees, and Applicant's arguments have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-15, 17-18 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et. al., US Patent Application Publication 2016/0049094 (cited in the IDS) in view of Schneider, Jan, et al. "Presentation trainer, your public speaking multimodal coach." Proceedings of the 2015 ACM on international conference on multimodal interaction. 2015.
Regarding claim 1, Gupta teaches a public speaking coaching system, comprising: processor circuitry; and at least one storage device that includes processor-readable instructions that, when executed by the processor circuitry, cause the processor circuitry  (see Gupta, [0030] ):  (see Gupta, [0033] CPU 22 receives streaming data representing the presentation of user 10 via input peripherals 28. Input peripherals 28 include a microphone, a camera, a keyboard and mouse, biometric inputs, and other peripherals capable of conveying information regarding a presentation of user 10 );speaker of at least one of: an  (see Gupta, Fig. 7, [0063]  Speech analysis engine 110 detects audio event. The inputs to speech analysis engine 110 include microphone 140, camera 142, biometric reader 144, and presentation materials 146. Gupta, [0067] Text analysis engine 152 analyzes the content of the presentation by user 10. Gupta [0074] Behavior analysis engine 154 looks at the behavior of user 10 while presenting the speech. Body movement, posture, gestures, facial expression, and eye contact are all analyzed. Gupta, [0081] Biometrics analyzed by biometrics analysis engine 156 include blood pressure, heart rate, sweat volume, temperature, breathing rate, etc.); (see Gupta, [0111] FIG. 12d illustrates examples of real-time feedback 224. Application 100 displays a feature or metric graph 260 while user 10 is presenting). However, Gupta fails to teach the feedback including an avatar of the speaker performing postures, gestures, and facial expressions for the speaker to emulate.  
However, Schneider teaches the feedback including an avatar of the speaker performing postures, gestures, and facial expressions for the speaker to emulate (see Schneider, pg. 542, Fig. 2, 3  and sect. 3.2 teaches the display of the corrective action ).
Gupta and Schneider are considered to be analogous to the claimed invention because they relate to public speaking training. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gupta on presentation and public speaking training methods with the automated feedback mechanism teachings of Schneider to provide an affordable solution for a virtual presentation training ( see Schneider, pg. 539, sect. 1).
Regarding claim 2, Gupta in view of Schneider teach the system of claim 1. Gupta further teaches wherein processor cause storage of , the on at least one communicably coupled data storage device (see Gupta, [0030-0033] & Fig. 2 teaches the computer system 20 can be a desktop or laptop personal computer (PC), a video game console, a mobile phone or tablet, a virtual reality headset, or other electronic device able to execute software code to observe a presentation and present feedback to user 10.Data from input peripherals 28 streams to CPU 22, which handles the data as instructed by the program code of the training system).
Regarding claim 3, Gupta in view of Schneider teach the system of claim 1. Gupta further teaches wherein the processor   (see Gupta, [0066] Vocalics analysis engine 150 analyzes the sound generated by user 10, rather than the content of the words being spoken. By analyzing the sound from user 10, vocalics engine 150 identifies the pace at which the user is speaking, how the pitch, volume, and pace of the user's voice is changing, and the timing and length of pauses inserted by the user. Vocalics analysis engine 150 provides an engagement score based on the amount of variability in select features of the voice of user 10 ).
Regarding claim 4, Gupta in view of Schneider teach the system of claim 1. Gupta further teaches wherein processor circuitry is to detect the  (see Gupta [0087] Presentations of user 10 are compared against predictive model 176 to provide tips and feedback; the predictive model is interpreted as one or more libraries containing stored event data).
Regarding claim 5, Gupta in view of Schneider teach the system of claim 4. Schneider further teaches wherein the includes  (see Schneider, pg. 341 sect. 3.1  The filler sounds or phonetic pauses as we call them are all the “ehm”, “hmm”, “aah”, etc. sounds that express hesitation. The PT uses the speech recognition capabilities of the Microsoft Kinect V2 to recognize some of these filler sounds).
Regarding claim 6, Gupta in view of Schneider teach the system of claim 4. Gupta further teaches wherein the includes  (see Gupta, [0066] Vocalics analysis engine 150 analyzes the sound generated by user 10, rather than the content of the words being spoken. By analyzing the sound from user 10, vocalics engine 150 identifies the pace at which the user is speaking, how the pitch, volume, and pace of the user's voice is changing, and the timing and length of pauses inserted by the user).
Regarding claim 7, Gupta in view of Schneider teach the system of claim 1. Gupta further teaches wherein the processor is to detect the  (see Gupta, [0074] Behavior analysis engine 154 looks at the behavior of user 10 while presenting the speech. Body movement, posture, gestures, facial expression, and eye contact are all analyzed. Behavior analysis engine 154 looks at body movement, gestures, and posture of user 10 to flag or output a feature if the user is fidgeting her hands, rocking back and forth, or exhibiting other undesirable body movements while presenting).
Regarding claim 9, Gupta in view of Schneider teach the system of claim 1. Gupta further teaches wherein the processor to implement  (see Gupta [0033] CPU 22 receives streaming data representing the presentation of user 10 via input peripherals 28. Input peripherals 28 include a microphone, a camera, a keyboard and mouse, biometric inputs, and other peripherals capable of conveying information regarding a presentation of user 10).
Regarding claim 10, Gupta in view of Schneider teach the system of claim 9. Gupta further teaches wherein the video data collection system includes  (see Gupta, [0075] Other peripheral devices may supplement the information received from camera 142. In one embodiment, user 10 wears wrist-bands or another peripheral that monitors the position of the user's hands relative to her body and reports hand movements to behavior analysis engine 154. Other motion capture methods are used in other embodiments. In some embodiments, two cameras 142 are used. Parallax between the two cameras 142 helps give behavior analysis engine a depth of view and better gauge the distance of each body part of user 10 from the cameras).
Regarding claim 11, Gupta in view of Schneider teach the system of claim 1. Schneider further teaches wherein the feedback is haptic feedback, and the system includes phaptic feedback  ( see Schneider, pg. 541,  Fig. 1 and sect. 3.2, This feedback instruction is transmitted through a visual and a haptic channel, since research has shown that as the cognitive load increases more redundant multimodal communication is needed [20]. Visual feedback is displayed on the graphical interface of the PT. The haptic feedback is communicated through the feedback wristband (Figure 1) that produces some vibration whenever a feedback event is triggered)
Regarding claim 12, Gupta teaches a public speaking coaching method, comprising: collecting, by , and [[; or]] biometric data collecting, by , and [[; or]] biometric data (see Gupta, [0033] CPU 22 receives streaming data representing the presentation of user 10 via input peripherals 28. Input peripherals 28 include a microphone, a camera, a keyboard and mouse, biometric inputs, and other peripherals capable of conveying information regarding a presentation of user 10 ); detecting, by executing instructions with processor circuitry, an audio eventj[;]] a , and [[; or]] or a defined biometric event based on the audio data, the video data, and the biometric data (see Gupta, Fig. 7, [0063]  Speech analysis engine 110 detects audio event. The inputs to speech analysis engine 110 include microphone 140, camera 142, biometric reader 144, and presentation materials 146. Gupta, [0067] Text analysis engine 152 analyzes the content of the presentation by user 10. Gupta [0074] Behavior analysis engine 154 looks at the behavior of user 10 while presenting the speech. Body movement, posture, gestures, facial expression, and eye contact are all analyzed. Gupta, [0081] Biometrics analyzed by biometrics analysis engine 156 include blood pressure, heart rate, sweat volume, temperature, breathing rate, etc.); and executing instructions with the processor circuitry, event,[[;]] the , and [[; or]] the  and executing instructions with the processor circuitry, event,[[;]] the , and [[; or]] the  (see Gupta, [0111] FIG. 12d illustrates examples of real-time feedback 224. Application 100 displays a feature or metric graph 260 while user 10 is presenting). the feedback including: audio feedback synthesized from text-to-speech circuitry, an avatar representing the speaker performing an action, and a tap or vibration perceptible by the speaker
However, Gupta fails to teach the feedback including an avatar of the speaker performing an action and a tap or vibration perceptible by the speaker.  
However, Schneider teaches the feedback including an avatar of the speaker performing an action and a tap or vibration perceptible by the speaker (see Schneider, pg. 542, Fig. 2 and sect. 3.2 teaches Corrective feedback indicates the user in real-time that a Presentation Action has been identified. It is presented to the user by displaying an icon and a short (maximum two words long) written statement indicating how to correct the identified mistake (Figure 2) together with a small vibration produced by the feedback wristband. The haptic feedback is communicated through the feedback wristband (Figure 1) that produces some vibration whenever a feedback event is triggered).
Gupta and Schneider are considered to be analogous to the claimed invention because they relate to public speaking training. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gupta on presentation and public speaking training methods with the automated feedback mechanism teachings of Schneider to provide an affordable solution for a virtual presentation training ( see Schneider, pg. 539, sect. 1).
Regarding claim 13, is directed to a method claim corresponding to the system claim presented in claim 2 and is rejected under the same grounds stated above regarding claim 2.
Regarding claim 14, is directed to a method claim corresponding to the system claim presented in claim 3 and is rejected under the same grounds stated above regarding claim 3.
Regarding claim 15, Gupta in view of Schneider teach method of claim 12. Gupta further teaches wherein detecting an occurrence during the presentation by the speaker of a defined audio event comprises: detecting, by the presentation analysis circuitry, a pattern in the audio data indicative of a defined audio event (see Gupta, [0066] By analyzing the sound from user 10, vocalics engine 150 identifies the pace at which the user is speaking, how the pitch, volume, and pace of the user's voice is changing, and the timing and length of pauses inserted by the user. Gupta, [0083] when a presentation feature is detected, such as a pause in speaking, usage of a certain word, or a break in eye contact, a result signal is generated by a respective analysis engine 150-158; pace of user’s voice changing, and the timing and length of pauses inserted by the user is interpreted as the pattern in the audio data).
Regarding claim 16, is directed to a method claim corresponding to the system claim presented in claim 5 and is rejected under the same grounds stated above regarding claim 5.
Regarding claim 17, is directed to a method claim corresponding to the system claim presented in claim 6 and is rejected under the same grounds stated above regarding claim 6.
Regarding claim 18, is directed to a method claim corresponding to the system claim presented in claim 7 and is rejected under the same grounds stated above regarding claim 7.
Regarding claim 20, Gupta in view of Schneider teach method of claim 12. Gupta further teaches wherein collecting audio data comprises: collecting an audio data stream generated by the speaker during the presentation using an audio input system communicably coupled to the data gathering circuitry (see Gupta, Fig. 5 and [0054] Speech analysis engine 110 receives the audio, video, biometric, and other data captured during a presentation by user 10, extracts features of the presentation from the data, and generates metrics, statistics, feedback, tips, and other output to help the user develop and improve presentation skills).
Regarding claim 21, is directed to a method claim corresponding to the system claim presented in claim 10 and is rejected under the same grounds stated above regarding claim 10.
Regarding claim 22, is directed to a method claim corresponding to the system claim presented in claim 11 and is rejected under the same grounds stated above regarding claim 11.
Regarding claim 23, is directed to a non-transitory computer readable medium claim corresponding to the system claim presented in claim 1 and claim 12  and is rejected under the same grounds stated above regarding claims 1 and claim 12.
Regarding claim 24, is directed to a non-transitory computer readable medium claim corresponding to the system claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 2.
Regarding claim 25, Gupta in view of Schneider teach the non-transitory computer readable medium of claim 23. Gupta further teaches wherein the instructions processor detect the audio event based on a comparison a monotone (see Gupta, [0066] Vocalics analysis engine 150 analyzes the sound generated by user 10, rather than the content of the words being spoken. By analyzing the sound from user 10, vocalics engine 150 identifies the pace at which the user is speaking, how the pitch, volume, and pace of the user's voice is changing, and the timing and length of pauses inserted by the user. Vocalics analysis engine 150 provides an engagement score based on the amount of variability in select features of the voice of user 10. the engagement score provided by vocalics analysis engine 150 is based on the pitch, pace, and volume with which user 10 speaks; variability of select features is interpreted detecting monotone. See Gupta [0124]teaches the variation of engagement with pitch variability). 
Regarding claim 26, Gupta in view of Schneider teach the system of claim 3. Gupta further teaches wherein the processor circuitry is to determine a suitability of the presentation for the presentation setting based on the tone (see Gupta, [0066] Vocalics analysis engine 150 analyzes the sound generated by user 10, rather than the content of the words being spoken. By analyzing the sound from user 10, vocalics engine 150 identifies the pace at which the user is speaking, how the pitch, volume, and pace of the user's voice is changing, and the timing and length of pauses inserted by the user. Vocalics analysis engine 150 provides an engagement score based on the amount of variability in select features of the voice of user 10; engagement score interpreted as suitability based on tone).
Regarding claim 27, Gupta in view of Schneider teach the system of claim 7. Schneider further teaches wherein the processor circuitry is to determine a suitability of the physical activity for the presentation setting (see Schneider, pg. 541, sect. 3.1 common mistakes on physical activity was noted and to track this behavior the PT uses the Microsoft Kinect sensor V2 to track the X and Z coordinates of the user’s hips. The PT has a counter that takes note of how many times these coordinates have increased and decreased in more degree than the predefined threshold ).
Claims 8, 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et. al., US Patent Application Publication 2016/0049094 (cited in the IDS) in view of Schneider, Jan, et al. "Presentation trainer, your public speaking multimodal coach." Proceedings of the 2015 ACM on international conference on multimodal interaction. 2015 further in view of Lane, H. C., Hays, M. J., Core, M. G., & Auerbach, D. (2013). Learning intercultural communication skills with virtual humans: Feedback and fidelity. Journal of Educational Psychology, 105(4), 1026.
Regarding claim 8, Gupta in view of Schneider teach the system of claim 1. Gupta further teaches wherein the processor is to detect the  by comparing a physical activity of the speaker ( See Gupta [0074], Behavior analysis engine 154 looks at body movement, gestures, and posture of user 10 to flag or output a feature if the user is fidgeting her hands, rocking back and forth, or exhibiting other undesirable body movements while presenting). However, Gupta in view of Schneider fail to teach the defined mores of a culture. 
However, Lanes teaches defined mores of a culture (see Lane, pg. 3 col. 1 , BiLAT: Teaching Bilateral Negotiation With Cultural Awareness : BiLAT characters possess culturally specific models of how they expect meetings to progress. This progression includes expectations for an opening phase, a social period, a business period, and a closing social period).
Gupta, Schneider and Lane are considered to be analogous to the claimed invention because they relate to virtual learning environment. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gupta and Schneider on presentation and public speaking training methods with the intercultural communication skills teachings of Lane to achieve specific communicative skills goals ( see Lane, pg.1, col. 1,2).
Regarding claim 19, Gupta in view of Schneider teach the method of claim 12. Gupta further teaches wherein detecting the includes  to determine a suitability of the physical activity ( See Gupta [0074], Behavior analysis engine 154 looks at body movement, gestures, and posture of user 10 to flag or output a feature if the user is fidgeting her hands, rocking back and forth, or exhibiting other undesirable body movements while presenting). However, Gupta in view of Schneider fail to teach defined mores of a culture to determine a compatibility of the physical activity with the cultural mores. 
However, Lanes teaches defined mores of a culture to determine a compatibility of the physical activity with the cultural mores (see Lane, pg. 3 col. 1 , BiLAT: Teaching Bilateral Negotiation With Cultural Awareness : BiLAT characters possess culturally specific models of how they expect meetings to progress. This progression includes expectations for an opening phase, a social period, a business period, and a closing social period; BiLAT is interpreted as defined mores of a culture to determine a compatibility of the physical activity for the culture).
Regarding claim 28, Gupta in view of Schneider further in view of Lane teach the system of claim 8. Lane further teaches determine a suitability of the physical activity for the culture based on the mores (see Lane, see Lane, pg. 3 col. 1 , BiLAT: Teaching Bilateral Negotiation With Cultural Awareness : BiLAT characters possess culturally specific models of how they expect meetings to progress. This progression includes expectations for an opening phase, a social period, a business period, and a closing social period; BiLAT is interpreted as defined mores of a culture to determine a compatibility of the physical activity for the culture).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tanveer, Md Iftekhar, et.al. "Automatic identification of non-meaningful body-movements and what it reveals about humans." (2017) teaches the interface contains several components: a skeletal animation, a timeline, a video player, a pie chart, and a question-and-answer box. The pie chart shows how many patterns were extracted from the videos and their relative proportions. The skeletal animation shows the body movement patterns extracted by the SISC algorithm (see Tanveer, pg. 5, Fig. 3 and sect. 3.1)
Cohen, US Patent Application Publication 2010/0028846 teaches a user interface optionally including an animated character or video of a person speaking a model answer to a challenge is presented, although audio, without a video/animated component can be used (see Cohen, [0321]).
Monge, US Patent Application Publication 2020/0135050 teaches assessor 64 can also determine demographics of the audience, such as ages, genders, and likely cultural backgrounds of the audience, which can be used to determine if certain phrases or gestures of user 80 would be considered rude or inappropriate by that audience (see Monge, [0044]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANDINI SUBRAMANI whose telephone number is (571)272-3916. The examiner can normally be reached Monday - Friday 12:00pm - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANDINI SUBRAMANI/Examiner, Art Unit 2656        

/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656